UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7444



JUAN P. MCLENDON,

                                             Petitioner - Appellant,

          versus


LISA    HOLLINGSWORTH,     Warden,     Federal
Corrections Institution, Cumberland, Maryland,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:06-cv-01827-AMD)


Submitted:   January 18, 2007         Decided:    January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan P. McLendon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan   P.   McLendon,      a   federal     prisoner,   appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.      We    have    reviewed   the    record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the   district       court.          McLendon    v.     Hollingsworth,         No.

1:06-cv-01827-AMD (D. Md. July 26, 2006).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -